Citation Nr: 1443628	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  14-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from December 1986 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder, L4-5 disc herniation, lumbar spondylosis (also claimed as arthritis of the back, herniated disc L4-5 and degenerative disc disease).  The claim is currently under the jurisdiction of the St. Petersburg, Florida RO.  

In August 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Veteran's Veterans Benefits Management System virtual claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise on the question of whether the appellant's currently manifested lumbar spine disorder, L4-5 disc herniation and lumbar spondylosis, is related to his active duty service.  


CONCLUSION OF LAW

Disc herniation at L4-5 and lumbar spondylosis was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(a), 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.159, 3.304, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   In this case, the Board is granting in full the benefits of service connection for a lumbar spine disorder sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   


Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant asserts that service connection for a lumbar spine disorder is due to service incurrence.  He maintains that he fell in service and was treated therein.  Thereafter, he had continuous low back pain to this date.  

Service treatment records show that the appellant was seen in December 1987 for low back pain standing and sitting constantly of 3 weeks duration.  Physical examination revealed no pain history provided by the appellant.  He had full range of motion of the back with no pain.  The assessment was lumbar strain.  He was treated with moist heat and back exercises.  In 1988 and 1990, the appellant reported ongoing low back pain.  The examiners indicated at that time that it was not disabling.  

After service, the appellant's medical records reflect ongoing treatment from several facilities for his lumbar spine.  In May 2006, Coastal Orthopaedics and Sports Medical Center indicated, in pertinent part, that the appellant presented with onset of low back pain of approximately 13 years.  The pain was found to get worse over the last several months.  The history indicated that an MRI showed L5-S1 degenerative disc disease with early facet arthrosis.  He was noted to be a candidate for disc replacement.  It was also noted that he had an earlier MRI in 1995.  

The appellant underwent a VA examination in April 2010.  The examiner noted the appellant's complaints in service, but stated that no back injuries were documented.  Separation examination mentioned low back pain, not considered disabling,  The physical examination performed on separation was negative for a spine condition.  The examiner opined that it was less likely as not that the appellant's degenerative disc disease of the lumbar spine was the result of active service.  The examiner opined that there were no medical records of treatment in the 1990's and only evidence of the present condition shown in a 2010 MRI, which was nearly 20 years after service.  

In June 2013, R.A., MD, indicated in a statement in support of the appellant's claim, that he had treated the appellant for his back disorder since the early 1990's.  

In June 2013, the appellant submitted a letter in support of his claim.  He stated that he slipped on steps in service and was treated with light duty.  He stated that he told the examiner on service discharge that he continued to have low back pain and he was told that it was nothing out of the ordinary and that it would get better.  However, according to the appellant, the back disorder only worsened.  He stated that certain motions and positions caused significant discomfort and pain.  

The appellant testified at a Board videoconference hearing in August 2014.  He stated that he fell on icy steps in service.  He said he went to the doctor and was given Motrin.  He did not have x-rays performed.  The appellant testified that he sought treatment for his low back within 2 months of service discharge.  He saw his primary care doctor who was now deceased.  He was treated by an orthopedist from 1990 to 1991 who is also deceased and whose records are not available.  He testified that he received his first epidural treatment in 1994 at Martin Memorial Hospital and his doctor recommended that he have disc surgery at that time.  He declined.  He also testified that he had low back pain after his injury in service and that pain has continued to this date.  The pain which was consistent, was occasionally accompanied with tingling, radiating down his left leg.  He related that he was involved in an accident in January 2010.  He was sitting at a stop light and was rear-ended by another car.  

Based on the foregoing, the Boards finds sufficient evidence of degenerative disc disease of the lumbar spine.  Such was clearly established on examination.  There is also evidence of low back complaints in service.  The appellant made complaints on more than one occasion and was provided treatment for lumbar strain.  His service treatment records, statements on behalf of his claim, and his videoconference hearing testimony all support this finding.  38 U.S.C.A. § 1154(a) (West 2002).  Shedden elements (1) and (2) are thereby met.

As for crucial element (3) of the Shedden analysis, a medical nexus, the April 2010 VA examination and opinion do not support such a relationship.  However, the opinion presented at this examination is not a strong one.  The examiner clearly noted that the appellant did have low back complaints in service on more than one occasion.  However, her opinion indicated that since there were no medical records showing low back treatment in the 1990's, and the first evidence of treatment was by MRI in 2010, this was nearly 20 years post service and did not establish a nexus between his inservice complaints and his present complaints of DDD.  However, the examiner did not have the benefit of the private treatment records associated with the claims folder dating from 2005.  These records indicate the appellant's treatment by Coastal Orthopaedics and Sports Medical Center as early as 1993, an MRI in 1995, and a statement by Dr. R.A. of providing treatment to the appellant since the early 1990's.  These medical records and statements, along with the appellant's lay history of experiencing low back pain consistently from his injury in service to the present, are evidence supporting the claimed nexus.  The appellant is clearly competent to state that he was injured and experienced low back pain in service, and that he continues to experience the residuals thereof.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Given the foregoing, the April 2010 VA opinion is given no more probative value than the private treatment records of ongoing DDD treatment, the private medical statement and the appellant's lay history of the onset of his low back pain.  

Based on the appellant's service treatment records showing treatment in service for lumbar strain, his complaints on at least two other occasions in service of ongoing low back pain, his available private treatment records of DDD of the lumbar spine, Dr. E.A.'s statement of low back treatment in the early 1990's, and the appellant's testimony as to the occurrence of his lumbar spine injury, and resolving reasonable doubt in his favor, the Board finds that a grant of service connection for L4-5 disc herniation and lumbar spondylosis is warranted.  

						CONTINUED ON NEXT PAGE)

ORDER

Service connection for L4-5 disc herniation and lumbar spondylosis is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


